As filed with the Securities and Exchange Commission on June 6, 2011 Registration No. 333−171882 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HANCOCK HOLDING COMPANY (Exact name of registrant as specified in its charter) MISSISSIPPI 64-0693170 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) ONE HANCOCK PLAZA, 2 GULFPORT, MISSISSIPPI 39501 (228) 868-4000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Joy Lambert Phillips General Counsel One Hancock Plaza, 2510 14th Street Gulfport, Mississippi 39501 (228) 868-4000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nicholas G. Demmo Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 (212) 403-1000 L. Keith Parsons J. Andrew Gipson Watkins Ludlam Winter & Stennis, P.A. 190 E. Capitol Street, Suite 800 Jackson, MS 39201 (601) 949-4900 Randolph A. Moore III Alston & Bird LLP One Atlantic Center 1201 West Peachtree Street Atlanta, GA 30309 (404) 881-7000 Approximate Date of Commencement of Proposed Sale of the Securities to the Public: The merger of Whitney Holding Corporation with and into Hancock Holding Company was consummated effective June 4, 2011. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, please check the following box ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ EXPLANATORY NOTE This posteffective Amendment No.1 to Hancock Holding Companys Registration Statement on Form S4 (Registration No.333-171882) originally filed with the Securities and Exchange Commission on January 26, 2011 (as amended by Amendment No.1, filed March 3, 2011, Amendment No.2, filed March 25, 2011, and Amendment No.3, filed March31, 2011), is being filed for the sole purpose of amending the exhibit index to include Exhibits No.8.3, 8.4, 23.12 and 23.13 filed herewith. II-1 Item 21. Exhibits and Financial Statement Schedules 2.1 Agreement and Plan of Merger between Hancock
